Citation Nr: 1209817	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disorder, including as secondary to service-connected degenerative disc disease of the thoracolumbar spine, L3-4, L4-5, with radiculopathy, right ankle osteoarthritis and/or right hip arthritis and avascular necrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to March 1975.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder has been raised by the record, see January 2012 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that another remand is necessary.  The bases for the remand are described below.

First, there are outstanding records that may be relevant to the issue on appeal.  The Veteran was in a motor vehicle accident in November 2001.  None of the medical records pertaining to that accident have been obtained, and it is clear that they may be relevant to the issue on appeal.  Thus, the Board will be asking the Veteran to provide VA permission to obtain the hospitalization records, assuming the Veteran was hospitalized or treated in the emergency room, and the treatment he received after the accident by a private orthopedist and neurologist.

Second, a July 2005 private medical record shows that the Veteran was referred to a pain management facility by "Dr. Verde, orthopedic surgeon."  The Board will request that the Veteran provide VA permission to obtain Dr. Verde's medical records.

In a March 2003 VA outpatient treatment report, it shows that the Veteran reported he had undergone an MRI, which had been ordered by a neurologist he had been seeing for years because of the numbness on his left side and "needle pain on my head."  See March 20, 2003, treatment record.  The Board will request that the Veteran provide VA permission to obtain the neurologist's records.

In a December 2006 MRI scan of the cervical spine, it indicates that the MRI was referred by Dr. David Blumenthal in Brooklyn, New York.  This would indicate that the Veteran was treated by Dr. Blumenthal for the cervical spine.  The Board will request that the Veteran provide VA permission to obtain Dr. Blumenthal's records.

Third, the most recent VA treatment records are from December 2007.  The relevant treatment records since that time should be obtained.

Fourth, in November 2002, the Veteran reported he had been denied Social Security disability benefits in November 2001.  See November 14, 2002, VA treatment record.  The Board finds that these records are potentially relevant to the issue on appeal.  Thus, VA should attempt to obtain the Social Security Administration records.

Finally, the Board had ordered that VA provide the Veteran with an examination to obtain medical opinions about the etiology of the cervical spine disability on a direct and secondary basis.  That examination was completed in August 2010.  The examiner indicated she was unable to provide a medical opinion as to direct service connection without resorting to speculation.  She stated the following, in part: 

The reason I cannot determine a direct service connection without resort to mere speculation is that it is plausible that when the [V]eteran fell off the pole and broke the ankle that if he landed on his back[,] he could have also hit his neck on the ground or injured his neck in such an accident.  It is also possible that he could have developed posttraumatic arthritis and degenerative changes in the neck.  Nevertheless, there is no documentation for this.  Therefore, it would be resort[ing] to mere speculation.

The Board finds that this opinion should be clarified by the August 2010 VA examiner.  Specifically, the Board finds as fact (which it did not indicate at the time of the prior remand) that the Veteran did not sustain an injury to his neck in service.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records] .").  Thus, the examiner will be asked to provide an opinion taking that fact into consideration.

Additionally, the Board neglected to ask the examiner whether any (or all) of the service-connected disabilities permanently aggravated the current cervical spine disability.  See 38 C.F.R. § 3.310(b) (2011).  Thus, that question will seek to be answered.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the medical records from Dr. Verde (possibly Dr. Robert W. Verde), orthopedic surgeon, and Dr. David Blumenthal at 800 Poly Place, Brooklyn, New York  11209.  

The Veteran is also asked to provide information and a completed authorization release form for the neurologist that ordered him to undergo an MRI of the cervical spine in 2003.  To help jog the Veteran's memory, inform him that in a March 20, 2003, VA treatment record, based on the Veteran's report, the examiner wrote, "I went for MRI 2 weeks ago, ordered by a neurologist I have been seeing for years."  

The Veteran should provide VA permission to obtain the medical records associated with the November 2001 motor vehicle accident, including hospitalization records, assuming the Veteran was hospitalized or treated in the emergency room, and the treatment and physical therapy he received after the November 2001 motor vehicle accident by a private orthopedist and neurologist.  (It is possible that the orthopedist is Dr. Verde and the neurologist is the one who sent him for the MRI in 2003.)

If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf.  

2.  Obtain VA treatment records from December 2007 to the present time.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency in approximately November 2001, as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Once the additional evidence is received, the AMC should refer the claims file to the examiner, Dr. FM, who performed the August 2010 VA examination and ask her to review the file again, including the additional evidence received.  

If the examiner finds that she needs to physically examine the Veteran to answer the questions, an examination should be scheduled.

The examiner is informed of the following facts:

* You reviewed the Veteran's claims file in August 2010 and were asked to provide medical opinions as to the likely etiology of the Veteran's current cervical spine disability; whether it was incurred in service or secondary to the service-connected low back, right ankle, and/or right hip disabilities.  

* In the August 2010 examination report, you wrote: "The reason I cannot determine a direct service connection without resort to mere speculation is that it is plausible that when the [V]eteran fell off the pole and broke the ankle that if he landed on his back[,] he could have also hit his neck on the ground or injured his neck in such an accident.  It is also possible that he could have developed posttraumatic arthritis and degenerative changes in the neck.  Nevertheless, there is no documentation for this.  Therefore, it would be resort[ing] to mere speculation."

* The Board finds as fact that the Veteran did not sustain an injury to his cervical spine in the fall where he hurt his ankle and back or at any other time in service.

* In the August 2010 examination report, you found that that it was less likely than not that the cervical spine disability was secondary to the low back, right ankle, and/or right hip disabilities.

* The Board has requested the Veteran provide VA permission for it to obtain additional records and has requested that more recent VA treatment records be associated with the claims file.  Thus, there are likely additional relevant records for you to review.

After a review of the claims file and your August 2010 VA examination report, the Board asks that you answer the following question: 

   (i)  Accepting the fact that the Veteran did not injure his neck in service, how does that change your opinion as to whether it is at least as likely as not (50 percent probability or greater) that the cervical spine disability had its onset in service?
   
   (ii)  Is it at least as likely as not that the cervical spine disability is permanently aggravated (aggravated beyond the natural progress of the disease process) by the Veteran's low back, right ankle, and/or right hip disability(ies)?

The Board asks that you provide a rationale, which is based upon medical principles and evidence in the claims file.  

If the original examiner is not available, then forward the claims folder to another physician for responses to the above questions.   

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to for a neck disorder, including as secondary to service-connected degenerative disc disease of the thoracolumbar spine, L3-4, L4-5, with radiculopathy, right ankle osteoarthritis and/or right hip arthritis and avascular necrosis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

